Motion Denied and Order filed November 14, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00035-CR
                                   ____________

                 JERMAINE RODRICK BROWN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1575380


                                     ORDER
      Appellant is represented by appointed counsel, Juan Contreras. Appellant’s
brief was originally due July 22, 2019. We have granted more than 90 days of
extension of time to file appellant’s brief. Appellant’s brief was most recently due
on October 23, 2019. We notified him on October 25, 2019 that no brief had been
received.
      On November 4, 2019, counsel filed a further request for extension of another
30 days to file appellant’s brief. We deny the request for extension and issue the
following order.

      We order Juan Contreras to file a brief with the clerk of this court on or before
December 13, 2019. If counsel does not timely file appellant’s brief as ordered, the
court may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM




Panel consists of Justices Wise, Jewell, and Poissant.